DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 10/12/2022
No claims have been amended
Claims 1 and 2 are presented for examination
This action is Final

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sims (US 5,876,180).

1: Sims discloses a cushioning material made of molded paper (col. 5, Il. 30-35).

2: Sims discloses a molded paper material formed in alternating concave and convex
bumps (col. 5, Il. 18-35; fig. 2-4).

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Sheu (US 2015/0175331).

1: Sheu discloses a cushioning material made of molded paper ([0004]).

2: Sheu discloses a molded paper material formed in alternating concave and convex
bumps ([0004]; fig. 3d-3f).

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. Claims 1 and 2 of Applicant’s invention require molded paper having alternating concave and convex bumps.  Applied prior art Sheu shows in at least figure 3, a pulp molded support portion having multiple concave and convex surfaces. Para. [0004] of Sheu teaches the pulp molded process for the support structure. 
This is also true for applied prior art Sims. Figures 2 and 4 show a support tray having both concave and convex surfaces for supporting a product. The referenced passage of Sims teaches a support structure made from molded paper fiber. These references are believed to read on Applicant’s claimed invention. Applicant is advised to positively claim structure that would differentiate from the prior art. The rejection is respectfully maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735